Title: To Thomas Jefferson from the District of Columbia Commissioners, 9 February 1802
From: District of Columbia Commissioners
To: Jefferson, Thomas


          
            Sir
            Commissioners Office 9th. February 1802
          
          We have just received your Note with Mr. Carrolls letter to you, and several letters which had passed between the Commissioners, Mr. Carroll and Mrs. Fenwick respecting the removal of Mrs. Fenwicks houses—Our Sentiments of that measure are fully expressed in those letters, and we have not changed them; they would remain the same, if we had the sole authority in the case, which we do not conceive we have—By the Deed of Trust the Original Proprietors are entitled to retain the buildings, when the arrangements of the Streets &c will conveniently admit of it; but if the arrangements of the Streets will not admit of retention and it shall become necessary to remove such buildings; then the Proprietor shall be paid the just valuation thereof; It is not said who shall have the power to judge of that necessity; but it seems from implication to result to the President who alone had the right to lay out the City; there is no act which even by implication vests the Commissioners with power over the subject—The facts in Mr. Carrolls case fully appear from the communications he has made to you, which you will receive inclosed. We are &c
          
            A. White
            T. Dalton
          
        